Title: From John Adams to John Jay, 20 February 1786
From: Adams, John
To: Jay, John


     
      Sir
      Grosvenor Square Feb. 20. 1786
     
     Yesterday the Tripolitan Ambassador Sent a Message by a Doctor Benamor, an English Jew most probably, who has formerly resided in Barbary, and Speaks the Arabic Language as well as the Italian and Lingua Franca, to inform me, that he wished to return his Visit, in the Same friendly and respectfull manner, and that as he had much at heart a Treaty between the Barbary and American States, he wished it might be soon. It was agreed that he Should be received at noon.
     At twelve His Excellency came in Ceremony, accompanied with his Secretary, and Benamor for an Interpreter, “whom he had chosen in Preference to the Interpreter assigned him by the Court, because he was sorry to See, that this nation was not so Steady in its Friendship to America as the French. The French Consul at Tripoli congratulated him upon his Appointment and hoped he would meet in England with a Minister with whom he might make a Treaty of Peace with America: but he was Sorry to Say he found here much Ill

Will to the Americans and a Desire to prevent him from Seeing the American Minister. For this Reason he would have nothing to do with the Court Interpreter. It was the delight of his soul And the whole pleasure of his Life to do good: and he was zealous to embrace an Opportunity which now presented itself, of doing a great deal. The Time was critical, and the sooner Peace were made the better for from what passed before he left home, he was convinced if the Treaty Should be delayed another Year, it would after that, be difficult to make it. If any considerable Number of Vessells and Prisoners Should be taken, it would be hard to perswade the Turks especially the Algerines to desist. a War between Christian and Christian was mild and Prisoners on either Side were treated with Humanity: but a War between Turk and Christian was horrible, and Prisoners were Sold into Slavery. Although he was himself a Mussulman he must Still say he thought it a very rigid Law, but as he could not alter it, he was desirous of preventing its Operation, or at least of Softening it, as far as his Influence extended. The Algerines were the most difficult to treat. They were eager for Prizes, and had now more and larger ships than usual. if an Application should be made first to Algiers they would refuse: but when once a Treaty was made by Tripoli or any one of the barbary States, they would follow the Example. There was Such an intimate Connection between all, that when one made Peace, the rest followed. Algiers had refused to treat with Spain, in defyance of all her Armaments, untill Tripoli interposed, and then they relaxed at once. He called God to Witness, that is to say, he swore by his Beard, which is a Sacred Oath with them, that his Motive to this Earnestness for Peace, although it might be of some benefit to himself, was the Desire of doing good.”
     When he was informed that Congress had received some friendly Letters from the Emperor of Morocco, and that an Agent was gone to treat with his Majesty, “he rejoiced to hear it and doubted not that the Agent would Succeed, as the Emperor was a Man of extensive Views, and much disposed to promote the Commerce of his subjects.” As it was now apparent that his principal Business here was to treat with the United States, and that no Harm could be done by dealing frankly with him, the Commission of Congress to treat with Tripoli was shewn him, as well as those to Morrocco, Algiers and Tunis. He “was rejoiced to See them, and although he could not answer for Algiers, he would undertake for Tunis and

Tripoli, and he would write in favour of any Person Who might be sent or go with him in Person to assist in the completion of Peace with all the States of Barbary, which was more than he had ever before Said to any Ambassador or Minister in Europe.” It was then proposed that His Excellency should mention the Terms which he might think proper to propose, but he “desired to be excused, at present, and that tomorrow Evening at his House he might have an Opportunity of explaining himself more particularly.” This was agreed to—
     It was then observed, that although America was an extensive Country the Inhabitants were few in Comparison with France, Spain and England, nor would their Wealth bear any Proportion to that of these Nations or of Holland; that We were just emerged from the Calamities of War, and had as yet few ships at Sea, especially in the Mediterranean, so that the Barbary Corsairs could not expect to make any considerable Number of Prizes. “God forbid, was his reply that I should consider America upon a Footing at present, in Point of Wealth with these nations. I know very well that she has but lately concluded a War which must have laid Waste their Territories, and I would rather wish to leave to her own Generosity, the Compliments to be made upon the Occasion, than Stipulate any Thing precisely.”
     This Man is either a consummate Politician in Art and Address, or he is a benevolent and wise Man. Time will discover whether he disguises an interested Character, or is indeed the Philosopher he pretends to be. if he is the latter Providence Seems to have opened to Us an Opportunity of conducting this thorny Business to an happy Conclusion. Col Smith will go to Paris to communicate the whole to Mr Jefferson and intreat him to come over to London in order to finish as much as possible of it, immediately, and to agree with the Portuguese Minister at the Sametime. Mr Jefferson has long projected a Visit to England, and this will be a good Opportunity. No Notice will be taken of it, publickly in America, and his real Errand will be concealed from the Public here.
     If the Sum limited by Congress Should be insufficient We Shall be embarrassed, and indeed a larger sum could not be commanded unless a new Loan should be opened in Holland. I doubt not a Million of Guilders might be obtained there, upon the Same terms with the last two Millions. This would enable Congress to pay their Interest in Europe and to pay the French officers, who are uneasy.
     
     With great Respect, and Esteem, / I have the Honour to be, sir your most obedient and / most humble servant
     
      John Adams.—
     
    